UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Health Care Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2009 Date of reporting period: November 30, 2008 Item 1. Schedule of Investments: Putnam Global Health Care Fund The fund's portfolio 11/30/08 (Unaudited) COMMON STOCKS (91.0%)(a) Shares Value Biotechnology (18.3%) Amgen, Inc. (NON) 1,393,700 $77,406,098 Amylin Pharmaceuticals, Inc. (NON) 272,300 2,017,743 Arqule, Inc. (NON) 492,400 1,669,236 Basilea Pharmaceutical AG (Switzerland) (NON) 9,000 842,197 Basilea Pharmaceutical AG 144A (Switzerland) (NON) 45,000 4,210,986 Celgene Corp. (NON) 73,545 3,831,695 Genentech, Inc. (NON) 869,500 66,603,700 Genzyme Corp. (NON) 549,100 35,153,382 Idenix Pharmaceuticals, Inc. (NON) 611,035 3,537,893 InterMune, Inc. (NON) 351,400 4,044,614 Life Technologies Corp. (NON) 362,600 9,463,860 Health-care services (15.8%) Aetna, Inc. 222,600 4,857,132 AMERIGROUP Corp. (NON) 325,700 7,999,192 AmerisourceBergen Corp. 591,000 18,527,850 Cardinal Health, Inc. 795,060 25,855,351 Centene Corp. (NON) 362,751 6,710,894 CIGNA Corp. 694,000 8,404,340 Coventry Health Care, Inc. (NON) 418,500 5,218,695 Health Management Associates, Inc. Class A (NON) 3,353,800 4,896,548 Henry Schein, Inc. (NON) 195,900 6,999,507 Laboratory Corp. of America Holdings (NON) 53,500 3,389,760 LifePoint Hospitals, Inc. (NON) 534,800 10,728,088 McKesson Corp. 476,400 16,645,416 Omnicare, Inc. 481,200 11,601,732 Quest Diagnostics, Inc. 429,000 19,978,530 UnitedHealth Group, Inc. 264,800 5,563,448 Universal Health Services, Inc. Class B 116,900 4,342,835 WellPoint, Inc. (NON) 515,200 18,341,120 Medical technology (23.6%) Baxter International, Inc. 622,200 32,914,380 Becton, Dickinson and Co. 422,000 26,809,660 Boston Scientific Corp. (NON) 5,111,500 31,537,955 Covidien, Ltd. 667,000 24,578,950 Edwards Lifesciences Corp. (NON) 92,035 4,580,582 Hologic, Inc. (NON) 596,600 8,388,196 Hospira, Inc. (NON) 1,130,500 33,948,915 Medtronic, Inc. 1,666,500 50,861,580 Mettler-Toledo International, Inc. (NON) 78,100 6,423,725 Patterson Cos., Inc. (NON) 404,000 7,603,280 Sirona Dental Systems, Inc. (NON) 175,900 2,107,282 St. Jude Medical, Inc. (NON) 671,600 18,824,948 Stryker Corp. 70,200 2,732,184 Synthes, Inc. (Switzerland) 195 22,698 Waters Corp. (NON) 57,900 2,387,217 West Pharmaceutical Services, Inc. 189,600 6,730,800 Zimmer Holdings, Inc. (NON) 220,500 8,229,060 Pharmaceuticals (32.2%) Abbott Laboratories 855,700 44,830,123 Alpharma, Inc. Class A (NON) 78,800 2,844,680 Barr Pharmaceuticals, Inc. (NON) 933,300 61,028,487 Cephalon, Inc. (NON) 230,700 16,951,836 Jazz Pharmaceuticals, Inc. (NON) 326,700 490,050 Johnson & Johnson 806,400 47,238,911 Merck & Co., Inc. 173,400 4,633,248 Novartis AG (Switzerland) 877,502 41,073,209 Pfizer, Inc. 2,745,000 45,100,350 Roche Holding AG (Switzerland) 378,567 53,297,113 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 249,900 10,783,185 Wyeth 1,059,900 38,166,999 Retail (1.1%) CVS Caremark Corp. 438,100 12,674,233 Total common stocks (cost $1,019,404,067) CONVERTIBLE PREFERRED STOCKS (1.9%)(a) Shares Value Mylan, Inc. 6.50% cv. pfd. 37,729 $21,929,981 Total convertible preferred stocks (cost $22,228,419) SHORT-TERM INVESTMENTS (6.4%)(a) Shares Value Federated Prime Obligations Fund 73,308,040 $73,308,040 Total short-term investments (cost $73,308,040) TOTAL INVESTMENTS Total investments (cost $1,114,940,526)(b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/08 (aggregate face value $7,970,808) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation Euro $3,624,787 $4,110,752 12/17/08 $(485,965) Swiss Franc 3,605,863 3,860,056 12/17/08 (254,193) Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/08 (aggregate face value $128,588,669) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $13,880,259 $15,757,648 12/17/08 $1,877,389 Swiss Franc 103,570,272 112,831,021 12/17/08 9,260,749 Total NOTES (a) Percentages indicated are based on net assets of $ (b) The aggregate identified cost on a tax basis is $1,136,077,019, resulting in gross unrealized appreciation and depreciation of $213,100,664 and $217,303,984, respectively, or net unrealized depreciation of $4,203,320. (NON) Non-income-producing security. At November 30, 2008, liquid assets totaling $10,397,980 have been designated as collateral for open forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $268,827 for the period ended November 30, 2008. During the period ended November 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $31,300,822 and $153,805,115, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $1,010,497,515 $ Level 2 121,376,184 10,397,980 Level 3 Total $1,131,873,699 $10,397,980 * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Health Care Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 28, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2009
